I respectfully disagree with the majority's decision finding plaintiff's injury by accident resulted in an annular disc tear injury. Plaintiff failed to prove by a preponderance of the evidence that the October 20, 2005 accident was a causal factor of her annular disc tear.
Plaintiff testified that a large box coming off a conveyor belt hit her in the lower back which caused her to lose her balance. Plaintiff did not testify, nor is there any other competent testimony or evidence, that plaintiff was struck violently and twisted her spine when the box hit her.
Dr. Daley testified to a reasonable degree of medical certainty that a blunt force trauma to the back such as the one experienced by plaintiff could not cause an annular tear. Dr. Daley testified that an annular tear that is not a result of the degenerative process occurs when there is a twist, turn, or bend while at the same time lifting, pushing, or pulling.
Dr. Maxy testified to a reasonable degree of medical certainty that more likely than not, the October 20, 2005 accident caused the annular disc tear. However, upon further examination, Dr. Maxy explained that the force of a box striking someone's back would not cause an annular tear, but rather, a violent motion following the box striking the back, such as an arching of the back, would cause the tear. Dr. Maxy's opinion was based upon the assumption that plaintiff's back arched or twisted in a manner to cause the tear. He further based his opinion on the fact that plaintiff had no prior history of back pain. *Page 7 
When read together the testimony of the treating physicians are consistent regarding what causes an annular disc tear. Specifically, there must be a violent motion or twisting action. However, Dr. Maxy bases his causation opinion on facts and evidence that are not in the record by assuming plaintiff actually experienced a violent motion or twisting action after the box hit her. This assumption renders Dr. Maxy's opinions regarding causation speculative.
I believe that more weight should be given to Dr. Daley than Dr. Maxy. Dr. Maxy's opinion regarding the cause of the annular disc tear is based upon evidence that is not in the record. As such, I believe his opinion amounts to speculation and plaintiff has failed to carry the burden of proving by competent evidence that a causal relationship exists between the work-related accident and her annular disc tear. Click v. FreightCarriers, 300 N.C. 164, 265 S.E.2d 389 (1980).
For these reasons, I believe the Opinion and Award of Deputy Commissioner Rowell should be reversed.
S/_______________ DIANNE C. SELLERS COMMISSIONER *Page 1